


Exhibit 10.3


FOURTH AMENDED AND RESTATED
GUARANTY agreement
This Fourth Amended and Restated Guaranty Agreement dated as of June 20, 2012
(this "Guaranty") is executed by each of the undersigned (individually a
"Guarantor" and collectively, the "Guarantors"), in favor of Regions Bank, as
administrative agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself, the Lenders (as defined below), the Issuing Lender
(as defined below), each Treasury Management Bank, and the Swap Counterparties
(together with the Administrative Agent, the Issuing Lender, the Lenders, and
each Treasury Management Bank, individually a "Beneficiary", and collectively,
the "Beneficiaries").
INTRODUCTION
A.     The Guarantors have previously executed and delivered that certain Third
Amended and Restated Guaranty Agreement dated as of January 29, 2010 (the
"Existing Guaranty") in connection with that certain Third Amended and Restated
Credit Agreement dated as of January 29, 2010 (as heretofore amended, restated
or otherwise modified, the "Existing Credit Agreement"), among Callon Petroleum
Company ("Borrower"), the lenders party thereto from time to time (the "Existing
Lenders"), and Regions Bank, as administrative agent and issuing lender for the
Existing Lenders.
B.    The Existing Credit Agreement is being amended and restated in its
entirety pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of June 20, 2012 (as amended, restated, supplemented and otherwise
modified from time to time, the "Credit Agreement") among the Borrower, the
lenders party thereto from time to time (the “Lenders”), the Administrative
Agent, and Regions Bank, as issuing lender (the “Issuing Lender”).
D.    The Guarantors are Subsidiaries of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement, and the other Loan Documents, (ii) the Hedge Contracts
entered into by the Borrower or any of its Subsidiaries with a Swap
Counterparty, and (iii) the Treasury Management Services provided to the
Borrower or any of its Subsidiaries by a Treasury Management Bank.
E.    It is a requirement under the Credit Agreement that each of the Guarantors
continue to guarantee the due payment and performance of all Obligations (as
defined in the Credit Agreement) by amending and restating in its entirety the
Existing Guaranty as set forth herein.
NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
(a) that the Existing Guaranty is amended and restated in its entirety as
follows and (b) further agrees as follows:
Section 1.Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.


Section 2.Guaranty.


(a)Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of (i) all Obligations, whether absolute or
contingent and whether for principal, interest (including, without limitation,
interest that




--------------------------------------------------------------------------------




but for the existence of a bankruptcy, reorganization or similar proceeding
would accrue), fees, amounts required to be provided as collateral, indemnities,
expenses or otherwise, and all other amounts owing in respect of the Obligations
and (ii) all obligations under this Guaranty (collectively, the "Guaranteed
Obligations"). Without limiting the generality of the foregoing, each
Guarantor's liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Borrower or any of its
Subsidiaries to the Administrative Agent, the Issuing Lender or any Lender under
the Loan Documents and by the Borrower or any of its Subsidiaries to any Swap
Counterparty but for the fact that they are unenforceable or not allowable due
to insolvency or the existence of a bankruptcy, reorganization or similar
proceeding involving any Person.


(b)In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree that in the event a payment shall be made on any date under
this Guaranty by any Guarantor (the "Funding Guarantor"), each other Guarantor
(each a "Contributing Guarantor") shall indemnify the Funding Guarantor in an
amount equal to the amount of such payment, in each case multiplied by a
fraction the numerator of which shall be the net worth of the Contributing
Guarantor as of such date and the denominator of which shall be the aggregate
net worth of all the Contributing Guarantors together with the net worth of the
Funding Guarantor as of such date. Any Contributing Guarantor making any payment
to a Funding Guarantor pursuant to this Section 2(b) shall be subrogated to the
rights of such Funding Guarantor to the extent of such payment.


(c)It is the intention of the Guarantors and each Beneficiary that the amount of
the Guaranteed Obligations guaranteed by each Guarantor shall not be in excess
of the maximum amount permitted by fraudulent conveyance, fraudulent transfer or
similar Legal Requirements applicable to such Guarantor. Accordingly,
notwithstanding anything to the contrary contained in this Guaranty or in any
other agreement or instrument executed in connection with the payment of any of
the Guaranteed Obligations, the amount of the Guaranteed Obligations guaranteed
by a Guarantor under this Guaranty shall be limited to an aggregate amount equal
to the largest amount that would not render such Guarantor's obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provision of any other applicable law (collectively, the
"Fraudulent Transfer Laws"), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:


(i).after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:
(A).any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;
(B).any liabilities of such Guarantor under this Guaranty; and
(C).any liabilities of such Guarantor under each of its other guaranties of and
joint and several co-borrowings of Debt, in each case entered into on the date
this Guaranty becomes effective, which contain a limitation as to maximum amount
substantially similar to that set forth in this Section 2(c) (each such other
guaranty and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a "Competing Guaranty") to the extent such
Guarantor's liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor's obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(c)),
multiplied by (2) a fraction (i) the numerator of which is the aggregate
principal amount of such Guarantor's obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 2(c)), and (ii) the
denominator of which is the sum of (x) the aggregate principal amount of the
obligations of such Guarantor under all other Competing Guaranties




--------------------------------------------------------------------------------




(notwithstanding the operation of those limitations contained in such other
Competing Guaranties that are substantially similar to this Section 2(c)), (y)
the aggregate principal amount of the obligations of such Guarantor under this
Guaranty (notwithstanding the operation of this Section 2(c)), and (z) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(c));
and
(ii).after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(b)).
Section 3.Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, any Hedge Contracts with Swap Counterparties, and any Treasury
Management Agreement with a Treasury Management Bank (collectively, the
"Guaranteed Documents"), regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Beneficiary with respect thereto but subject to Section 2(c)
above. The obligations of each Guarantor under this Guaranty are independent of
the Guaranteed Obligations or any other obligations of any other Person under
the Guaranteed Documents, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower, any Guarantor or any other
Person or whether the Borrower, any Guarantor or any other Person is joined in
any such action or actions. The liability of each Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably and unconditionally waives any defenses it may now
or hereafter have in any way relating to, any or all of the following:
(a)any lack of validity or enforceability of any Guaranteed Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;
(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Loan Documents or any agreement or instrument relating to Hedge
Contract with a Swap Counterparty, or any other amendment or waiver of or any
consent to departure from any Loan Document or any agreement or instrument
relating to any Hedge Contract with a Swap Counterparty, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or otherwise;
(c)any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d)any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Guaranteed Documents or any other assets of the
Borrower or any other Person;
(e)any change, restructuring or termination of the corporate structure or
existence of the Borrower or any other Person;
(f)any failure of any Lender, the Administrative Agent, the Issuing Lender or
any other Beneficiary to disclose to the Borrower or any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, properties or prospects of any Person now or in the future known to
the Administrative Agent, the Issuing Lender, any Lender or any other
Beneficiary (and each Guarantor hereby irrevocably waives any duty on the part
of any Beneficiary to disclose such information);
(g)any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or
(h)any other circumstance or any existence of or reliance on any representation
by any Beneficiary that might otherwise constitute a defense available to, or a
discharge of, the Borrower, any Guarantor or any other guarantor, surety or
other Person




--------------------------------------------------------------------------------






Section 4.Continuation and Reinstatement, Etc. Each Guarantor agrees that, to
the extent that payments of any of the Guaranteed Obligations are made, or any
Beneficiary receives any proceeds of collateral, and such payments or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or otherwise required to be repaid, then to the extent
of such repayment the Guaranteed Obligations shall be reinstated and continued
in full force and effect as of the date such initial payment or collection of
proceeds occurred. EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY
FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS
SECTION 4 (INCLUDING REASONABLE ATTORNEYS' FEES AND EXPENSES) IN THE DEFENSE OF
ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY'S OWN NEGLIGENCE BUT
EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN
A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED BENEFICIARY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES HERETO
THAT EACH INDEMNIFIED BENEFICIARY BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE) REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.


Section 5.Waivers and Acknowledgments.
(a)Each Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property or exhaust any right or take
any action against the Borrower or any other Person or any collateral.
(b)Each Guarantor hereby irrevocably waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
(c)Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower or any
Subsidiary of the Borrower contemplated by the Guaranteed Documents (including
any Hedge Contracts or any Treasury Management Obligations) and that the waivers
set forth in this Guaranty are knowingly made in contemplation of such benefits.


Section 6.Subrogation. No Guarantor will exercise any rights that it may now
have or hereafter acquire against the Borrower or any other Person to the extent
that such rights arise from the existence, payment, performance or enforcement
of such Guarantor's obligations under this Guaranty or any other Guaranteed
Document or otherwise, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Beneficiary against the Borrower or
any other Person, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
the occurrence of the Guaranty Termination (as defined in Section 13 below). If
any amount shall be paid to a Guarantor in violation of the preceding sentence
at any time prior to Guaranty Termination, such amount shall be held in trust
for the benefit of the Beneficiaries and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations
and any and all other amounts payable by the Guarantors under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.






--------------------------------------------------------------------------------




Section 7.Subordination. Each Guarantor hereby agrees that, until the Guaranty
Termination, (a) all sums due and owing to such Guarantor by the Borrower or any
other Guarantor, if any, whether direct or contingent, due or to become due, now
existing or hereafter arising, including, without limitation, all future
advances, with interest, attorneys' fees, expenses of collection and costs, are
and shall be subordinate (in liquidation, dissolution, bankruptcy,
reorganization, or otherwise) and inferior in rank, preference and priority to
(b) all sums due and owing to any Beneficiary by the Borrower or any Guarantor.
Each Guarantor hereby agrees that no payments shall be made by, or received
from, the Borrower or any other Guarantor with respect to any such subordinated
obligation owing to such Guarantor, except as permitted under the Credit
Agreement. Furthermore, each Guarantor shall, if requested by the Administrative
Agent, execute a subordination agreement reasonably satisfactory to the
Administrative Agent, to more fully set out the terms of such subordination.


Section 8.Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:
(a)There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived. Such Guarantor benefits from executing this
Guaranty.
(b)Such Guarantor has, independently and without reliance upon any Beneficiary
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty, and such
Guarantor has established adequate means of obtaining from the Borrower and each
other relevant Person on a continuing basis information pertaining to, and is
now and on a continuing basis will be completely familiar with, the business,
condition (financial and otherwise), operations, properties and prospects of the
Borrower and each other relevant Person.
(c)The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, and the execution and
delivery of this Guaranty by such Guarantor has been duly and validly authorized
in all respects by all requisite corporate, limited liability company or
partnership actions on the part of such Guarantor, and the Person who is
executing and delivering this Guaranty on behalf of such Guarantor has full
power, authority and legal right to so do, and to observe and perform all of the
terms and conditions of this Guaranty on such Guarantor's part to be observed or
performed.


Section 9.Right of Set‑Off. Upon the occurrence and during the continuance of
any Event of Default, each Beneficiary is hereby authorized at any time, to the
fullest extent permitted by law, to set off and apply any deposits (general or
special, time or demand, provisional or final) and other indebtedness owing by
such Beneficiary or an Affiliate thereof to the account of each Guarantor
against any and all of the obligations of the Guarantors under this Guaranty,
irrespective of whether or not such Beneficiary shall have made any demand under
this Guaranty and although such obligations may be contingent and unmatured.
Such Beneficiary shall promptly notify the affected Guarantor after any such
set‑off and application is made, provided that the failure to give such notice
shall not affect the validity of such set‑off and application. The rights of the
Beneficiaries under this Section 9 are in addition to other rights and remedies
(including, without limitation, other rights of set‑off) which any Beneficiary
may have.


Section 10.Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor, the Administrative Agent and the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no amendment, waiver or
consent shall, unless in writing and signed by all of the Lenders, (a) release
any Guarantor from its obligations hereunder except as permitted under Section
8.08(b) of the Credit Agreement (it being understood that waivers and amendments
permitted to be made under the Credit Agreement by the Required Lenders with
respect to any of the underlying obligations guaranteed hereunder shall not be
deemed to release or limit the liability of any Guarantor within the meaning of
this




--------------------------------------------------------------------------------




clause (a)), (b) postpone any date fixed for payment hereunder in respect of any
of the Guaranteed Obligations, or (c) change the percentage of the Lenders
required to take any action hereunder.


Section 11.Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.02 of the Credit
Agreement and if to a Guarantor, at its address specified on the signature page
hereto and if to the Administrative Agent, the Issuing Lender or any Lender, at
its address specified in or pursuant to the Credit Agreement, and if to a Swap
Counterparty, at its address specified in the applicable Hedge Contract. All
such notices and communications shall be effective when delivered, except that
notices and communications to the Administrative Agent shall not be effective
until received by the Administrative Agent.


Section 12.No Waiver: Remedies. No failure on the part of the Administrative
Agent or any other Beneficiary to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.


Section 13.Continuing Guaranty: Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until such time when each of the following shall have occurred: (i) the
indefeasible payment in full in cash of all Guaranteed Obligations and all other
amounts payable under the Loan Documents, (ii) the termination or expiration of
all Letters of Credit (other than Letters of Credit to which other arrangements
satisfactory to the applicable Issuing Lender in its sole discretion have been
made) and the termination of all obligations of the Issuing Lender and the
Lenders in respect of Letters of Credit, (iii) the termination of all Hedge
Contracts with the Swap Counterparties (other than Hedge Contracts with any Swap
Counterparty with respect to which other arrangements satisfactory to such Swap
Counterparty have been made or have been deemed to have to been made under
Section 8.08(b) of the Credit Agreement), and (iv) the termination of all the
Commitments (such time being referred to herein as the "Guaranty Termination"),
(b) be binding upon each Guarantor and its successors and assigns, (c) inure to
the benefit of and be enforceable by the Administrative Agent, the Issuing
Lender and each Lender and their respective successors, and, in the case of
transfers and assignments made in accordance with the Credit Agreement,
transferees and assigns, and (d) inure to the benefit of and be enforceable by a
Swap Counterparty, a Treasury Management Bank, and each of their successors,
transferees and assigns to the extent such successor, transferee or assign is a
Lender or an Affiliate of a Lender. Without limiting the generality of the
foregoing clause (c), subject to Section 9.06 of the Credit Agreement,
Administrative Agent, the Issuing Lender and each Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitment,
the Advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, subject, however, in
all respects to the provisions of the Credit Agreement. Furthermore, when any
Swap Counterparty assigns or otherwise transfers any interest held by it under a
Hedge Contract to any other Person pursuant to the terms of such agreement, that
other Person shall thereupon become vested with all the benefits held by such
Lender under this Guaranty only if such Person is also then a Lender or an
Affiliate of a Lender. Each Guarantor acknowledges that upon any Person becoming
a Lender or the Administrative Agent in accordance with the Credit Agreement,
such Person shall be entitled to the benefits hereof.


Section 14.Governing Law; Submission to Jurisdiction. This Guaranty shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas. Each Guarantor hereby irrevocably and unconditionally submits to
the jurisdiction of any Texas state or federal court sitting in Houston, Texas,
in any action or proceeding arising out of or relating to this Guaranty and the
other Loan Documents, and




--------------------------------------------------------------------------------




each Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of such action or proceeding may be heard and determined in such court.
Each Guarantor hereby irrevocably waives, to the fullest extent it may
effectively do so, any right it may have to the defense of an inconvenient forum
to the maintenance of such action or proceeding. Each Guarantor hereby agrees
that service of copies of the summons and complaint and any other process which
may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Guarantor at its address set forth in
the Credit Agreement or set forth on the signature page of this Guaranty. Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section shall affect the
rights of any Beneficiary to serve legal process in any other manner permitted
by the law or affect the right of any Beneficiary to bring any action or
proceeding against any Guarantor or its Property in the courts of any other
jurisdiction.


Section 15.Amendment and Restatement. As to the Guarantors party to the Existing
Guaranty, this Guaranty is an amendment and restatement of the Existing Guaranty
and is given in renewal and replacement for such Existing Guaranty. Such
Guarantors, though not required, hereby consent to the terms of the Credit
Agreement.


Section 16.INDEMNIFICATION. EACH GUARANTOR HERETO agrees to, JOINTLY AND
SEVERALLY, indemnify and hold harmless EACH LENDER PARTY AND EACH RELATED PARTY
OF A lENDER pARTY (each, an "Indemnitee") from and against any and all claims,
damages, losses, liabilities, costs, and expenses (including, without
limitation, reasonable attorneys' fees) that may be incurred by or asserted or
awarded against any Indemnitee, in each case arising out of or in connection
with or by reason of (including, without limitation, in connection with any
investigation, litigation, or proceeding or preparation of defense in connection
therewith) the LOAN Documents, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Advances, in all cases,
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence or any strict liability of the
applicable INDEMNITEE, except to the extent such claim, damage, loss, liability,
cost, or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee's gross negligence
or willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 16 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any GUARANTOR, its directors, shareholders or creditors or an
Indemnitee or any other Person or any Indemnitee is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated. THE
FOREGOING INDEMNITY AND HOLD HARMLESS SHALL NOT APPLY TO ANY CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS OR EXPENSES THAT is INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNITEE directly FOR, OR AS A direct CONSEQUENCE OF, SUCH
INDEMNITEE BEING A DEFAULTING LENDER under clause (a) or (b) of the definition
of "Defaulting Lender" in the credit agreement, WHETHER ASSERTED BY ANY
GUARANTOR, THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER. You shall not,
without the prior written consent of each Indemnitee affected thereby (which
consent will not be unreasonably withheld), settle any threatened or pending
claim or action that would give rise to the right of any Indemnitee to claim
indemnification hereunder unless such settlement (x) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnitee, (y) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee, and (z) does not impose any actual or potential liability upon such
Indemnitee. All amounts due under this Section 16 shall be payable not later
than 10 days after demand therefor.






--------------------------------------------------------------------------------




Section 17.WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


Section 18.Additional Guarantors. Pursuant to Section 6.15 of the Credit
Agreement, each Subsidiary of the Borrower that was not in existence on the date
of the Credit Agreement is required to enter into this Guaranty as a Guarantor
upon becoming a Subsidiary. After the date hereof, upon execution and delivery
after the date hereof by the Administrative Agent and such Subsidiary of an
instrument in the form of Annex 1, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guaranty shall not require the consent of any other
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.


Section 19.USA Patriot Act. Each Beneficiary that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any other Beneficiary) hereby notifies the Guarantors that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001))(the "Act"), it is required to obtain, verify and record
information that identifies the Guarantors, which information includes the name
and address of the Guarantors and other information that will allow such
Beneficiary or the Administrative Agent, as applicable, to identify the
Guarantors in accordance with the Act. Following a request by any Beneficiary,
Guarantors shall promptly furnish all documentation and other information that
such Beneficiary reasonably requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the Act.


THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GUARANTY. THIS GUARANTY AND THE GUARANTEED DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank.]






--------------------------------------------------------------------------------






Each Guarantor and the Administrative Agent have caused this Guaranty to be duly
executed as of the date first above written.
GUARANTOR:


CALLON PETROLEUM OPERATING COMPANY,
a Delaware corporation




By: /s/ B.F. Weatherly    
Name: B.F. Weatherly
Title: Executive Vice President and Chief Financial
Officer




Address for Guarantor:
200 North Canal Street
Natchez, Mississippi 39120
Attention: Rodger W. Smith, Treasurer
Facsimile: 601.446.1410
Telephone: 601 442 1601






ADMINISTRATIVE AGENT:


REGIONS BANK,
as Administrative Agent




By: /s/ William A. Philipp    
Name: William A. Philipp
Title: Vice President






--------------------------------------------------------------------------------








Annex 1 to the Fourth Amended and
Restated Guaranty Agreement


SUPPLEMENT NO. ____ dated as of ______________(the "Supplement"), to the Fourth
Amended and Restated Guaranty Agreement dated as of June 20, 2012 (as amended,
supplemented or otherwise modified from time to time, the "Guaranty Agreement"),
by and among each of the subsidiaries party thereto (each such subsidiary
individually, a "Guarantor" and collectively, the "Guarantors") of Callon
Petroleum Company, a Delaware corporation (the "Borrower"), and Regions Bank, as
administrative agent for the benefit of the Beneficiaries (as defined in the
Guaranty Agreement).
A.Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of June 20, 2012 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among the Borrower, the lenders from time to time
party thereto (the "Lenders"), and Regions Bank, as administrative agent (in
such capacity, the "Administrative Agent") and issuing lender (in such capacity,
the "Issuing Lender") for the Lenders.
B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement or the Credit
Agreement.
C.The Guarantors have entered into the Guaranty Agreement in order to induce the
Lenders to make Advances and the Issuing Lender to issue Letters of Credit.
Pursuant to Section 6.15 of the Credit Agreement, any new Subsidiaries of the
Borrower are required to enter into the Guaranty Agreement as Guarantors.
Section 18 of the Guaranty Agreement provides that additional Subsidiaries of
the Borrower may become Guarantors under the Guaranty Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary of the Borrower (the "New Guarantor") is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guaranty Agreement in order to induce the Lenders to make additional
Advances and the Issuing Lender to issue additional Letters of Credit and as
consideration for Advances previously made and Letters of Credit previously
issued.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
SECTION 1.In accordance with Section 18 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a "Guarantor" in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.


SECTION 2.The New Guarantor represents and warrants to the Administrative Agent
and the other Beneficiaries that this Supplement has been duly authorized,
executed and delivered by it by all requisite corporate, limited liability
company or partnership action and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).


SECTION 3.This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become




--------------------------------------------------------------------------------




effective when the Administrative Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Guarantor
and the Administrative Agent. Delivery of an executed signature page to this
Supplement by fax transmission shall be as effective as delivery of a manually
executed counterpart of this Supplement.


SECTION 4.Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.


SECTION 5.This Supplement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas. The New Guarantor hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Houston, Texas, in any action or proceeding arising out of or
relating to this Supplement or the Guaranty and the other Guaranteed Documents,
and the New Guarantor hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such court. The New
Guarantor hereby irrevocably waives, to the fullest extent it may effectively do
so, any right it may have to the defense of an inconvenient forum to the
maintenance of such action or proceeding. The New Guarantor hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to such New Guarantor at its address set forth on the
signature page hereof. The New Guarantor agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section shall affect the rights of any Beneficiary to serve
legal process in any other manner permitted by the law or affect the right of
any Beneficiary to bring any action or proceeding against the New Guarantor or
its Property in the courts of any other jurisdiction.


SECTION 6.THE NEW GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY
AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT,
THE GUARANTY AGREEMENT , ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


SECTION 7.In case any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Guaranty Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


SECTION 8.All communications and notices hereunder shall be in writing and given
as provided in Section 11 of the Guaranty Agreement. All communications and
notices hereunder to the New Guarantor shall be given to it at the address set
forth under its signature below.


SECTION 9.The New Guarantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the fees, disbursements and other charges of counsel for the Administrative
Agent.






--------------------------------------------------------------------------------




THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GUARANTY. THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER GUARANTEED
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.
[Name of New Guarantor]




By:                        
Name:                    
Title:                    


Address:                
                        






REGIONS BANK, as Administrative Agent




By:                        
Name:                    
Title:                    










